Title: To James Madison from George Logan, 17 December 1811
From: Logan, George
To: Madison, James


Dear Sir
Stenton Decbr: 17th: 1811
Every friend of the civilized world, must contemplate with deep regret the melancholy spectacle of discord and disorder, the present barbarous system of commercial warfare has introduced. Flourishing states in place of striving together in industry, in science and in policy; are sneakingly engaged in destroying the domestic comforts of the most destitute of mankind. It is to little purpose to inquire by whose fault such a state of things has been brought about. All that is now necessary, is to impress on the citizens of the United States a just abhorrence of that spirit of revenge which has unhappily broke out, and which has cast so deep a stain on the character and policy of modern times. Of the evils brought upon the world by this system, there can be no doubt—commerce has been deranged and discouraged—every sort of obstacle has been thrown in the way of industry and improvement—and all those who depend for a subsistence on trade have been exposed to severe suffering—the merchant has been distressed, in many cases ruined—the farmer impoverished, and the labourer deprived of employment, has been disabled from providing by his industry for himself and his dependent family.
These are the glories of this new system of hostility, which has converted war from a chivalrick and generous contest between fleets and armies, into a paltry and cruel attack on the most destitute.
When we see the rulers of nations, the natural guardians of human happiness, so quietly acquiescing in the misery of mankind, and under the pretext of great national objects, playing the game of their own little passions and prejudices, is there not some reason to doubt whether any sentiment of pity for the numerous train of helpless sufferers, who are ruined by their measures, ever touches their breasts? They are surely not ignorant that the great body of mankind live by their labour, and that in every interruption to the settled course of industry, large classes of men are thrown idle, and plunged into all the anxiety incident to so perplexing a situation. This is itself a great evil, and a serious objection to the policy of the measure; for sound policy will never be found at variance with humanity: and there is no quality which is so desirable in a statesman as a quick sensibility to the sufferings of his fellow creatures; whether considered with a view to its own intrinsic excellence or as the decided mark of an exalted mind. It is an indisputable maxim of sound policy, that where any measure is to produce evils, certain, immediate and extensive, we ought to be well assured that its remoter effects will far outweigh its present inconveniences. This is precisely the vulnerable point of all those schemes which have been projected for the annoyance of commerce. It is a fact deserving the serious attention of the statesman that the french decrees—british orders in council, and the commercial warfare of the United States; besides inflicting on these several nations the disgrace of an inhuman and dishonorable warfare, are operating more to injure their own individual prosperity, than to destroy their enemy.
As to an actual declaration of war against Great Britain: it is an affair that requires the most mature consideration. I trust you will not give up your own sound judgment to the clamours of a few individuals amongst us—Men as destitute of honor as of genuine patriotism. If we investigate the motives of these Men, we shall find them influenced by restless ambition, or desperate fortune; breathing the factious spirit of party—not the universal spirit of publick good.
The republican form of our government, and the nature of our population in the southern States, should engage us as a nation at this momentous crisis of the World to avoid a state of war; even supported by the most just resentment. But why is it necessary that we should pass thro war to arrive at peace? The situation of the United States is by no means so desperate, as to preclude the hope of an amicable settlement with Great Britain the happy termination of which will do you honor as a statesman, and will be a blessing to your country. To these considerations permit me to add, that you have an established reputation to support. The fame you so justly acquired in promoting the liberties of your country, and in establishing the present happy form of government of the United States; should now engage you as chief magistrate to make use of your influence to prevent war, by which both may be endangered.
I beg you not to consider this Letter as presuming to instruct—but as the strongest testimony of my friendship. Accept assurances of my sincere respect
Geo Logan
